* Rehearing denied Dec. 9, 1937.
In the first assignment of errors made in the application, it is stated that the court is in error in holding that a tax deed in which the property was assessed, advertised, and sold under the description of lots 10, 11, and 12, square 5 of L.Q. Huey map filed March, 1920, on Reymond avenue, was merely ambiguous as to description, and that plaintiff had a right to show that the property intended to be assessed and sold was lots 28, 29, and 30 of square 5 of said Huey map.
This statement is incorrect. The property assessed and sold was described as a strip 150×140 feet between sites 8 and 9, being lots 10, 11, and 12, square 5 of L.Q. Huey map filed in March, 1920, on Reymond avenue. We found that, according to the first map filed, this strip of land between these two sites shown on this first map corresponded to lots 28, 29, and 30 of square 5 of the Huey map, and that, as all the other property in that assessment had reference to the first map, therefore it was probable that the property assessed and sold was this strip between these sites 8 and 9 on Reymond avenue as shown on the first map; that under these circumstances, there was an ambiguity in the description, and plaintiff had a right to show by evidence what property was intended to be sold.
We are satisfied that our opinion and decree is correct, and the application for rehearing is therefore refused. *Page 423